  Case 8:15-cr-00334-PJM Document 42 Filed 06/11/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION

UNITED STATES                               :

        vs.                                 :     Case No.    15-CR-00334-PJM

CHRISTOPHER CAMUT                           :

        Defendant                           :


              EMERGENCY MOTION FOR COMPASSIONATE RELEASE
                    PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

       Comes now the Defendant, Christopher Camut, by and through counsel, Richard A.

Finci, Esquire and the Law Offices of Houlon, Berman, Finci & Levenstein, LLC, and

respectfully moves this Court to grant his Motion for Compassionate Release under U.S.C. §

3582(c)(1)(A) based on the “extraordinary and compelling reasons” presented by the COVID-19

pandemic.

       Defendant asks the Court to issue an order reducing his sentence to time served or

modifying the judgment to allow the remainder of his sentence, which otherwise would have

been served in the Bureau of Prisons confinement, to be served on home confinement. The Court

should grant relief for the reasons fully set forth in the accompanying Memorandum in Support

of Emergency Motion for Compassionate Release Pursuant to U.S.C. § 3582(c)(1)(A)(i) which

has been filed contemporaneously herewith and which is incorporated herein by reference.

                                           Respectfully submitted,

                                                /s/
                                           Richard A. Finci, Esquire
                                           Houlon, Berman, Finci & Levenstein, LLC
                                           7850 Walker Drive, Suite 160
                                           Greenbelt, Maryland 20770
                                           finci@houlonberman.com
                                           Telephone: (301) 459-8200
                                           Facsimile: (301) 459-5721
  Case 8:15-cr-00334-PJM Document 42 Filed 06/11/20 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of June, 2020, a copy of the foregoing
Emergency Motion for Compassionate Release Pursuant to U.S.C. § 3582(c)(1)(A)(i) was
mailed, postage-paid to David Salem, Esquire, Office of the United States Attorney, 6406 Ivy
Ln, Greenbelt, MD 20770.


                                               /s/
                                            Richard A. Finci, Esquire
